DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data: 
Parent Data
17448928, filed 09/27/2021 claims foreign priority to 2020-182353, filed 10/30/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 09/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Motominami et al (US 2006/0071952) in view of Tomono (US 2017/0090830).
Regarding claim 1, Motominami et al discloses printing apparatus (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]) comprising: 
a holder (fig. 4 item 25, cartridge accommodation portion 25) configured to hold an expendable supply attached thereto (cartridge accommodation portion 25 accommodates ink cartridge, [0036]); 
a print engine configured to perform printing using the supply (multifunction machine 1 functions as a scanner, a printer, and a copier which includes print engine prints image on paper using ink cartridge accommodated by accommodation portion 25, [0027]-[0028], [0032]-[0038]); 
a display configured to display information regarding the supply (displaying amount of recording agent in cartridge, [0010], [0029], [0042]-[0045]); 
a controller configured to (display control procedure executed by a main control unit 30, [0023], [0039]-[0040], [0045]-[0046]): 
determine whether a supply-consumed status amount of the supply attached to the holder has reached a first threshold (determining ink consumed amount has reached a first threshold, [0010], [0029], [0042]-[0045]), the supply-consumed status amount representing how much the supply is consumed (determining ink consumed amount has reached a first threshold, [0010], [0029], [0042]-[0045]); and
when determining that the supply-consumed status amount of the supply attached to the holder has reached the first threshold, cause the display to show supply-related information related to information concluded on the supply used for the printing (when system determines amount of ink consumed status has reached the first threshold, display amount of ink consumed by use of printing, [0042]-[0045])
Motominami et al does not specifically disclose concept of displaying to show supply-related information related to a contract.
However, Tomono specifically teaches concept of displaying to show supply-related information related to a contract (when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, [0050]-[0057])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of displaying to show supply-related information related to a contract of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 2, Motominami et al discloses printing apparatus, 
wherein the controller is further configured to (display control procedure executed by a main control unit 30, [0023], [0039]-[0040], [0045]-[0046]): 
determining that the supply-consumed status amount of the supply attached to the holder has reached the first threshold, (determining ink consumed amount has reached a first threshold, [0010], [0029], [0042]-[0045]): 
Motominami et al does not specifically disclose concept of operate according to whether the printing apparatus is in an uncontracted mode in which the contract has not been concluded or in a contracted mode in which the contract has been concluded; and
when determining that the supply-consumed status amount of the supply attached to the holder has reached the first threshold, perform:
when the printing apparatus is in the uncontracted mode, causing the display to show contract-conclusion guidance information to prompt conclusion of the contract; and 
when the printing apparatus is in the contracted mode, causing the display to show the supply-related information.
However, Tomono specifically teaches concept of operate according to whether the printing apparatus is in an uncontracted mode in which the contract has not been concluded or in a contracted mode in which the contract has been concluded (when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, [0050]-[0057]); and
when determining that the supply-consumed status amount of the supply attached to the holder has reached the first threshold, perform (when system determines ink cartridge amount and when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, [0050]-[0057]):
when the printing apparatus is in the uncontracted mode, causing the display to show contract-conclusion guidance information to prompt conclusion of the contract (when system determines ink cartridge amount and when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, [0050]-[0057]); and 
when the printing apparatus is in the contracted mode, causing the display to show the supply-related information (when system determines ink cartridge amount and when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, and transmit acquired information related to the quantity of residual ink in each cartridge 34 to server 50, [0050]-[0057])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of operate according to whether the printing apparatus is in an uncontracted mode in which the contract has not been concluded or in a contracted mode in which the contract has been concluded; and when determining that the supply-consumed status amount of the supply attached to the holder has reached the first threshold, perform: when the printing apparatus is in the uncontracted mode, causing the display to show contract-conclusion guidance information to prompt conclusion of the contract; and when the printing apparatus is in the contracted mode, causing the display to show the supply-related information of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 3, Motominami et al discloses printing apparatus (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), 
wherein the controller is further configured to, when determining that the supply- consumed status amount has reached the first threshold, cause the display to show a warning screen including a notification that the supply-consumed status amount has reached the first threshold (when system determines ink consumed amount has reached a first threshold, notifying the user of the ink near-end status, and an identification mark 45 of the ink cartridge 24 in the ink near-end status. Further, in the first embodiment, the notice message 44 is displayed as "Ink Close to Complete Depletion", [0010], [0029], [0042]-[0047]).

Regarding claim 4, Motominami et al discloses printing apparatus (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), further comprising an operation interface (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, with an interface, [0027]), 
wherein the controller is further configured to, based on a first operation performed on the warning screen via the operation interface, cause the display to show a supply-consumed status amount display screen to represent a remaining amount or a consumed amount of a printing agent as the supply-consumed status amount (based on the displayed notification to user of the ink near-end status, display identification mark 45 of the ink cartridge 24 in the ink near-end status. Further, in the first embodiment, the notice message 44 is displayed as "Ink Close to Complete Depletion", [0010], [0029], [0042]-[0047]).

Regarding claim 5, Motominami et al discloses printing apparatus (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), 
Motominami et al does not specifically disclose concept of wherein the controller is further configured to, when the printing apparatus is in the uncontracted mode, cause the display to show the contract-conclusion guidance information, based on a second operation performed on the warning screen via the operation interface.
However, Tomono specifically teaches concept of wherein the controller is further configured to, when the printing apparatus is in the uncontracted mode, cause the display to show the contract-conclusion guidance information, based on a second operation performed on the warning screen via the operation interface (when system determines ink cartridge amount and when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, [0050]-[0057])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of wherein the controller is further configured to, when the printing apparatus is in the uncontracted mode, cause the display to show the contract-conclusion guidance information, based on a second operation performed on the warning screen via the operation interface of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 6, Motominami et al discloses printing apparatus (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), 
Motominami et al does not specifically disclose concept of wherein the controller is further configured to, when the printing apparatus is in the contracted mode, cause the display to show the supply-related information on the warning screen.
However, Tomono specifically teaches concept of wherein the controller is further configured to, when the printing apparatus is in the contracted mode, cause the display to show the supply-related information on the warning screen (when system determines ink cartridge amount and when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, and transmit acquired information related to the quantity of residual ink in each cartridge 34 to server 50, [0050]-[0057])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of wherein the controller is further configured to, when the printing apparatus is in the contracted mode, cause the display to show the supply-related information on the warning screen of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 7, Motominami et al discloses printing apparatus (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), 
wherein the supply-related information contains usage caution information on cautions to be taken in using the supply (when system determines ink consumed amount has reached a first threshold, notifying the user of the ink near-end status, and an identification mark 45 of the ink cartridge 24 in the ink near-end status. Further, in the first embodiment, the notice message 44 is displayed as "Ink Close to Complete Depletion", [0010], [0029], [0042]-[0047]).

Regarding claim 8, Motominami et al discloses printing apparatus (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), 
wherein the usage caution information contains information to prompt replacement of the supply attached to the holder when the supply-consumed status amount has reached a second threshold different from the first threshold (when system determines ink consumed amount has reached a first threshold, notifying the user of the ink near-end status, and an identification mark 45 of the ink cartridge 24 in the ink near-end status. Further, in the first embodiment, the notice message 44 is displayed as "Ink Close to Complete Depletion", and ink-end screen 46 displays a message 47 that the cartridge 24 requires replacement (replacement requirement message or replacement requirement information), thus requiring replacement of the cartridge 24, information (position information) 48 regarding the position of the cartridge accommodation portion 25, 26 accommodating the cartridge 24 that requires replacement, and an identification mark 49 corresponding to the cartridge 24. [0010], [0029], [0042]-[0047]).

Regarding claim 9, Motominami et al discloses printing apparatus (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), 
wherein the usage caution information contains information to prompt using up the supply attached to the holder (when system determines ink consumed amount has reached a first threshold, notifying the user of the ink near-end status, and an identification mark 45 of the ink cartridge 24 in the ink near-end status. Further, in the first embodiment, the notice message 44 is displayed as "Ink Close to Complete Depletion", and ink-end screen 46 displays a message 47 that the cartridge 24 requires replacement (replacement requirement message or replacement requirement information), thus requiring replacement of the cartridge 24, information (position information) 48 regarding the position of the cartridge accommodation portion 25, 26 accommodating the cartridge 24 that requires replacement, and an identification mark 49 corresponding to the cartridge 24. [0010], [0029], [0042]-[0047]).

Regarding claim 10, Motominami et al discloses printing apparatus (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), 
Motominami et al does not specifically disclose concept of wherein the supply-related information contains shipping information regarding a shipping status of a new supply for replacement of the supply attached to the holder.
However, Tomono specifically teaches concept of wherein the supply-related information contains shipping information regarding a shipping status of a new supply for replacement of the supply attached to the holder (when system determines ink cartridge amount and information management server 50 outputs a command to ship a new special cartridge to the user of the printer 10, including message “cartridge will be delivered soon”, [0029], [0038], [0044]-[0045], [0050]-[0057])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of wherein the supply-related information contains shipping information regarding a shipping status of a new supply for replacement of the supply attached to the holder of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 11, Motominami et al discloses printing apparatus (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), 
Motominami et al does not specifically disclose concept of wherein the controller is further configured to, when the printing apparatus is in the contracted mode, perform: 
sending an inquiry about the shipping status of the new supply, in response to determining that the supply-consumed status amount has reached the first threshold; 
obtaining a reply to the inquiry about the shipping status of the new supply; and 
causing the display to show the shipping information based on the obtained reply.
However, Tomono specifically teaches concept of wherein the controller is further configured to, when the printing apparatus is in the contracted mode, perform (when user is subscribed and when system determines ink cartridge amount and information management server 50 outputs a command to ship a new special cartridge to the user of the printer 10, including message “cartridge will be delivered soon”, [0029], [0038], [0044]-[0045], [0050]-[0057]): 
sending an inquiry about the shipping status of the new supply, in response to determining that the supply-consumed status amount has reached the first threshold (when user is subscribed and when system determines ink cartridge amount and information management server 50 outputs a command to ship a new special cartridge to the user of the printer 10, including message “cartridge will be delivered soon”, [0029], [0038], [0044]-[0045], [0050]-[0057]); 
obtaining a reply to the inquiry about the shipping status of the new supply (when user is subscribed and when system determines ink cartridge amount and information management server 50 outputs a command to ship a new special cartridge to the user of the printer 10, including message “cartridge will be delivered soon”, [0029], [0038], [0044]-[0045], [0050]-[0057]),; and 
causing the display to show the shipping information based on the obtained reply (when user is subscribed and when system determines ink cartridge amount and information management server 50 outputs a command to ship a new special cartridge to the user of the printer 10, including displayed message “cartridge will be delivered soon”, [0029], [0038], [0044]-[0045], [0050]-[0057])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of wherein the controller is further configured to, when the printing apparatus is in the contracted mode, perform: sending an inquiry about the shipping status of the new supply, in response to determining that the supply-consumed status amount has reached the first threshold; obtaining a reply to the inquiry about the shipping status of the new supply; and causing the display to show the shipping information based on the obtained reply of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 12, Motominami et al discloses printing apparatus (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), 
Motominami et al does not specifically disclose concept of wherein the controller is further configured to, when the printing apparatus is in the contracted mode, perform: 
accepting a shipping request operation according to the shipping information shown on the display; and 
sending a shipping request for the new supply in response to the shipping request operation accepted.
However, Tomono specifically teaches concept of wherein the controller is further configured to, when the printing apparatus is in the contracted mode, perform (when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, [0050]-[0057]): 
accepting a shipping request operation according to the shipping information shown on the display (when system determines ink cartridge amount and information management server 50 outputs a command to ship a new special cartridge to the user of the printer 10, including message “cartridge will be delivered soon”, [0029], [0038], [0044]-[0045], [0050]-[0057]); and 
sending a shipping request for the new supply in response to the shipping request operation accepted (when system determines ink cartridge amount and information management server 50 outputs a command to ship a new special cartridge to the user of the printer 10, including message “cartridge will be delivered soon”, [0029], [0038], [0044]-[0045], [0050]-[0057])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of wherein the controller is further configured to, when the printing apparatus is in the contracted mode, perform: accepting a shipping request operation according to the shipping information shown on the display; and sending a shipping request for the new supply in response to the shipping request operation accepted of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 13, Motominami et al discloses printing apparatus (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), 
Motominami et al does not specifically disclose concept of wherein the controller is further configured to, when the printing apparatus is in the contracted mode, change a display mode for displaying the supply-related information on the display, depending on which, among a plurality of services based on the contract concluded, is provided to the printing apparatus.
However, Tomono specifically teaches concept of wherein the controller is further configured to, when the printing apparatus is in the contracted mode, change a display mode for displaying the supply-related information on the display, depending on which, among a plurality of services based on the contract concluded, is provided to the printing apparatus (when system determines ink cartridge amount and information management server 50 outputs a command to ship a new special cartridge to the user of the printer 10, including message “cartridge will be delivered soon”, [0029], [0038], [0044]-[0045], [0050]-[0057])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of wherein the controller is further configured to, when the printing apparatus is in the contracted mode, change a display mode for displaying the supply-related information on the display, depending on which, among a plurality of services based on the contract concluded, is provided to the printing apparatus of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 14, Motominami et al discloses printing apparatus (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), 
wherein the controller is further configured to (display control procedure executed by a main control unit 30, [0023], [0039]-[0040], [0045]-[0046]):: 
Motominami et al does not specifically disclose concept of determine whether the printing apparatus is of a model compatible with the contract; and 
when determining that the printing apparatus is of the model compatible with the contract, cause the display to: 
show the contract-conclusion guidance information when the printing apparatus is in the uncontracted mode; and 
show the supply-related information when the printing apparatus is in the contracted mode.
However, Tomono specifically teaches concept of determine whether the printing apparatus is of a model compatible with the contract (determining whether printer is of a model compatible to the subscription, [0043]); and 
when determining that the printing apparatus is of the model compatible with the contract, cause the display to (when determining printer is of a model compatible to the subscription and when system determines ink cartridge amount and when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, [0043], [0050]-[0057])): 
show the contract-conclusion guidance information when the printing apparatus is in the uncontracted mode (when determining printer is of a model compatible to the subscription and when system determines ink cartridge amount and when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, [0043], [0050]-[0057]); and 
show the supply-related information when the printing apparatus is in the contracted mode (when determining printer is of a model compatible to the subscription and when system determines ink cartridge amount and when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, and transmit acquired information related to the quantity of residual ink in each cartridge 34 to server 50, [0043], [0050]-[0057])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of determine whether the printing apparatus is of a model compatible with the contract; and when determining that the printing apparatus is of the model compatible with the contract, cause the display to: show the contract-conclusion guidance information when the printing apparatus is in the uncontracted mode; and show the supply-related information when the printing apparatus is in the contracted mode of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])
	
Regarding claim 15, Motominami et al discloses printing apparatus (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), 
wherein the controller is further configured to (display control procedure executed by a main control unit 30, [0023], [0039]-[0040], [0045]-[0046]):: 
when determining that the supply-consumed status amount of the supply attached to the holder has reached the first threshold, cause the display to show a first warning screen to provide a notification that the supply-consumed status amount has reached the first threshold (when system determines ink consumed amount has reached a first threshold, notifying the user of the ink near-end status, and an identification mark 45 of the ink cartridge 24 in the ink near-end status. Further, in the first embodiment, the notice message 44 is displayed as "Ink Close to Complete Depletion", [0010], [0029], [0042]-[0047]); 
when determining that the supply-consumed status amount of the supply attached to the holder has reached a second threshold, cause the display to show a second warning screen to provide a notification that the supply-consumed status amount has reached the second threshold, the second threshold being set to indicate that the supply is more consumed when the supply-consumed status amount has reached the second threshold than when the supply-consumed status amount has reached the first threshold (when system determines ink consumed amount has reached a second threshold, notifying the user of the ink near-end status, and an identification mark 45 of the ink cartridge 24 in the ink near-end status. Further, in the first embodiment, the notice message 44 is displayed as "Ink Close to Complete Depletion", [0010], [0029], [0042]-[0047]); 
Motominami et al does not specifically disclose concept of operate according to whether the printing apparatus is in an uncontracted mode in which the contract has not been concluded or in a contracted mode in which the contract has been concluded;
when the printing apparatus is in the uncontracted mode, cause the display to show information to prompt replacement of the supply attached to the holder on the first warning screen; and 
when the printing apparatus is in the contracted mode, cause the display to show the information to prompt replacement of the supply attached to the holder on the second warning screen.
However, Tomono specifically teaches concept of operate according to whether the printing apparatus is in an uncontracted mode in which the contract has not been concluded or in a contracted mode in which the contract has been concluded (when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, [0050]-[0057]);
when the printing apparatus is in the uncontracted mode, cause the display to show information to prompt replacement of the supply attached to the holder on the first warning screen (when system determines ink cartridge amount and when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, [0050]-[0057]); and 
when the printing apparatus is in the contracted mode, cause the display to show the information to prompt replacement of the supply attached to the holder on the second warning screen (when system determines ink cartridge amount and when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, and transmit acquired information related to the quantity of residual ink in each cartridge 34 to server 50, [0050]-[0057])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of operate according to whether the printing apparatus is in an uncontracted mode in which the contract has not been concluded or in a contracted mode in which the contract has been concluded; when the printing apparatus is in the uncontracted mode, cause the display to show information to prompt replacement of the supply attached to the holder on the first warning screen; and when the printing apparatus is in the contracted mode, cause the display to show the information to prompt replacement of the supply attached to the holder on the second warning screen of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 16, Motominami et al discloses print processing system (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier system, [0027]) comprising: 
a printing apparatus (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]); and 
a server communicably connected with the printing apparatus, wherein the printing apparatus (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]) comprises: 
a holder configured to hold an expendable supply attached thereto (cartridge accommodation portion 25 accommodates ink cartridge (consumable), [0036]); 
a print engine configured to perform printing using the supply (multifunction machine 1 functions as a scanner, a printer, and a copier which includes print engine prints image on paper using ink cartridge accommodated by accommodation portion 25, [0027]-[0028], [0032]-[0038]); 
a display configured to display information regarding the supply (displaying amount of recording agent in cartridge, [0010], [0029], [0042]-[0045]); 
a controller configured to (display control procedure executed by a main control unit 30, [0023], [0039]-[0040], [0045]-[0046]): 
determine whether a supply-consumed status amount of the supply attached to the holder has reached a first threshold (determining ink consumed amount has reached a first threshold, [0010], [0029], [0042]-[0045]), the supply-consumed status amount representing how much the supply is consumed (determining ink consumed amount has reached a first threshold, [0010], [0029], [0042]-[0045]); and 
determining that the supply-consumed status amount of the supply attached to the holder has reached the first threshold, (determining ink consumed amount has reached a first threshold, [0010], [0029], [0042]-[0045]): 
wherein the controller of the printing apparatus is further configured to (display control procedure executed by a main control unit 30, [0023], [0039]-[0040], [0045]-[0046]): 
Motominami et al does not specifically disclose concept of operate according to whether the printing apparatus is in an uncontracted mode in which a contract on the supply used for the printing has not been concluded or in a contracted mode in which the contract has been concluded;
when determining that the supply-consumed status amount of the supply attached to the holder has reached the first threshold, perform:
when the printing apparatus is in the uncontracted mode, causing the display to show contract-conclusion guidance information to prompt conclusion of the contract; and
when the printing apparatus is in the contracted mode, causing the display to show supply-related information related to the contract concluded, and sending to the server an inquiry about a shipping status of a new supply for replacement of the supply attached to the holder,
wherein the server is configured to send, to the printing apparatus, a reply to the inquiry about the shipping status of the new supply, and
receive, from the server, the reply to the inquiry about the shipping status of the new supply; and 
cause the display to show shipping information regarding the shipping status of the new supply based on the received reply.
However, Tomono specifically teaches concept of when operate according to whether the printing apparatus is in an uncontracted mode in which a contract on the supply used for the printing has not been concluded or in a contracted mode in which the contract has been concluded (when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, [0050]-[0057]);
When determining that the supply-consumed status amount of the supply attached to the holder has reached the first threshold, perform (when system determines ink cartridge amount and when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, [0050]-[0057]):
when the printing apparatus is in the uncontracted mode, causing the display to show contract-conclusion guidance information to prompt conclusion of the contract (when system determines ink cartridge amount and when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, [0050]-[0057]); and
when the printing apparatus is in the contracted mode, causing the display to show supply-related information related to the contract concluded, and sending to the server an inquiry about a shipping status of a new supply for replacement of the supply attached to the holder (when system determines ink cartridge amount and when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, and transmit acquired information related to the quantity of residual ink in each cartridge 34 to server 50, [0050]-[0057]),
wherein the server is configured to send, to the printing apparatus, a reply to the inquiry about the shipping status of the new supply (when system determines ink cartridge amount and information management server 50 outputs a command to ship a new special cartridge to the user of the printer 10, including message “cartridge will be delivered soon”, [0029], [0038], [0044]-[0045], [0050]-[0057]), and
receive, from the server, the reply to the inquiry about the shipping status of the new supply (when system determines ink cartridge amount and information management server 50 outputs a command to ship a new special cartridge to the user of the printer 10, including displayed message “cartridge will be delivered soon”, [0029], [0038], [0044]-[0045], [0050]-[0057]); and 
cause the display to show shipping information regarding the shipping status of the new supply based on the received reply (when system determines ink cartridge amount and information management server 50 outputs a command to ship a new special cartridge to the user of the printer 10, including displayed message “cartridge will be delivered soon”, [0029], [0038], [0044]-[0045], [0050]-[0057])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of operate according to whether the printing apparatus is in an uncontracted mode in which a contract on the supply used for the printing has not been concluded or in a contracted mode in which the contract has been concluded; when determining that the supply-consumed status amount of the supply attached to the holder has reached the first threshold, perform: when the printing apparatus is in the uncontracted mode, causing the display to show contract-conclusion guidance information to prompt conclusion of the contract; and when the printing apparatus is in the contracted mode, causing the display to show supply-related information related to the contract concluded, and sending to the server an inquiry about a shipping status of a new supply for replacement of the supply attached to the holder, wherein the server is configured to send, to the printing apparatus, a reply to the inquiry about the shipping status of the new supply, and receive, from the server, the reply to the inquiry about the shipping status of the new supply; and cause the display to show shipping information regarding the shipping status of the new supply based on the received reply of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 17, Motominami et al discloses non-transitory computer-readable medium storing computer-readable instructions executable by a processor of a printing apparatus (multifunction machine 1 functions as a scanner, a printer, and a copier which includes print engine prints image on paper using ink cartridge accommodated by accommodation portion 25, would be obvious to include non-transitory computer-readable medium storing computer-readable instructions executable by a processor of a printing apparatus, [0027]-[0028], [0032]-[0038]), the printing apparatus (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]) comprising a holder configured to hold an expendable supply attached thereto (cartridge accommodation portion 25 accommodates ink cartridge, [0036]), a print engine configured to perform printing using the supply (multifunction machine 1 functions as a scanner, a printer, and a copier which includes print engine prints image on paper using ink cartridge accommodated by accommodation portion 25, [0027]-[0028], [0032]-[0038]), and a display configured to display information regarding the supply (displaying amount of recording agent in cartridge, [0010], [0029], [0042]-[0045]), the instructions being configured to, when executed by the processor, cause the printing apparatus to (multifunction machine 1 functions as a scanner, a printer, and a copier which includes print engine prints image on paper using ink cartridge accommodated by accommodation portion 25, would be obvious to include instructions being configured to, when executed by the processor, cause the printing apparatus to, [0027]-[0028], [0032]-[0038]): 
determine whether a supply-consumed status amount of the supply attached to the holder has reached a first threshold (determining ink consumed amount has reached a first threshold, [0010], [0029], [0042]-[0045]), the supply-consumed status amount representing how much the supply is consumed (determining ink consumed amount has reached a first threshold, [0010], [0029], [0042]-[0045]); and 
determining that the supply-consumed status amount of the supply attached to the holder has reached the first threshold, (determining ink consumed amount has reached a first threshold, [0010], [0029], [0042]-[0045]): 
Motominami et al does not specifically disclose concept of operate according to whether the printing apparatus is in an uncontracted mode in which a contract on the supply used for the printing has not been concluded or in a contracted mode in which the contract has been concluded;
When determining that the supply-consumed status amount of the supply attached to the holder has reached the first threshold, perform:
when the printing apparatus is in the uncontracted mode, causing the display to show contract-conclusion guidance information to prompt conclusion of the contract; and 
when the printing apparatus is in the contracted mode, causing the display to show supply-related information related to the contract concluded.
However, Tomono specifically teaches concept of operate according to whether the printing apparatus is in an uncontracted mode in which a contract on the supply used for the printing has not been concluded or in a contracted mode in which the contract has been concluded (when system determines ink cartridge amount and when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, [0050]-[0057]);
When determining that the supply-consumed status amount of the supply attached to the holder has reached the first threshold, perform (when system determines ink cartridge amount and when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, [0050]-[0057]):
when the printing apparatus is in the uncontracted mode, causing the display to show contract-conclusion guidance information to prompt conclusion of the contract (when system determines ink cartridge amount and when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, [0050]-[0057]); and 
when the printing apparatus is in the contracted mode, causing the display to show supply-related information related to the contract concluded (when system determines ink cartridge amount and when system determines user subscription for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed (contract) for ink cartridge, and transmit acquired information related to the quantity of residual ink in each cartridge 34 to server 50, [0050]-[0057])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of operate according to whether the printing apparatus is in an uncontracted mode in which a contract on the supply used for the printing has not been concluded or in a contracted mode in which the contract has been concluded; when determining that the supply-consumed status amount of the supply attached to the holder has reached the first threshold, perform: when the printing apparatus is in the uncontracted mode, causing the display to show contract-conclusion guidance information to prompt conclusion of the contract; and when the printing apparatus is in the contracted mode, causing the display to show supply-related information related to the contract concluded of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677